UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6457


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN MARSHALL UNDERWOOD, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cr-00029-1)


Submitted: July 22, 2021                                          Decided: August 4, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Marshall Underwood, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Marshall Underwood, Jr., appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19

pandemic. On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Underwood’s informal brief does not challenge the basis for

the district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s order. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        This opinion has no effect on Underwood’s appeal in No. 20-6782, which remains
pending.

                                             2